Mr. Presiding Justice Gary. I dissent as to the polling of the jury, not that there is any sense in doing it, but because it is part of the system of this State that the jury shall be at liberty to disregard the law. But in all seriousness, it is a dangerous power with which to intrust a judge, that he may give a direction which a jury shall obey, or that he may, without the assent of the jury, enter as a verdict what the jury never found. If he may do so in a case where the proof is clear and beyond possibility of doubt, then it is in his province to decide when that case exists. f The liberty Of Englishmen has in former times stood upon denying that power to a judge. Penn’s Case, 6 Howell St. Tr. 951; Bushel’s Case, Yaughn’s Eeports, 135.